Memorandum by the Court. Appeal by claimant from a decision of the Unemployment Insurance Appeal Board which dismissed claimant’s appeal from a Referee’s decision denying benefits, such dismissal being on the ground that such appeal was not taken “ Within twenty days after the mailing or personal delivery of notice of the decision of a referee on contested benefit claims ”. (Labor Law, § 621, subd. 1.) Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Staley, Jr., and Gabrielli, JJ., concur in memorandum by the court.